UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA


 In re Federal National
 Mortgage Association              MDL No. 1668
 Securities, Derivative, and
 "ERISA" Litigation
 In re Fannie Mae Securities       Consolidated Civil Action No. 04-1639 (RJL)
 Litigation




       ORDERED that defendant Franklin D. Raines's Motion for Summary Judgment
[Dkt. # 940] is GRANTED; and it is further

      ORDERED that judgment is entered for defendant Raines on all counts against
him and that defendant Raines is dismissed from this suit.

      SO ORDERED.